Citation Nr: 0735481	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-20 280	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.    

3.  Entitlement to service connection for left hand 
neuropathy.    

4.  Entitlement to service connection for diabetic 
retinopathy.    

5.  Entitlement to service connection for a low back 
condition.      

6.  Entitlement to service connection for Type II diabetes 
mellitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
June 1983.  Subsequently, the veteran again served on active 
duty from January 2003 to May 2004 due to mobilization of his 
Army Reserves unit. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board sees the veteran submitted additional VA treatment 
records in August 2006, after certification of his appeal.  
But he waived his right to have the RO initially consider 
this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2007).   

The Board is remanding the Type II diabetes mellitus claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran is 
currently diagnosed with sinusitis, an acquired psychiatric 
disorder, left hand neuropathy, or diabetic retinopathy.

2.  There is competent evidence showing the veteran has low 
back arthritis that was present within one year of discharge 
of his second period of service. 



CONCLUSIONS OF LAW

1.  The veteran does not have sinusitis or left hand 
neuropathy that was incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  The veteran does not have an acquired psychiatric 
disorder that was incurred or aggravated during service or 
within one year therein.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (2007).

3.  The veteran does not have diabetic retinopathy that was 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.9 
(2007).

4.  Low back arthritis is presumed to have been incurred 
during service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in July 2004 and 
September 2004.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate both the service connection claims; 
(2) informing him about the information and evidence the VA 
would seek to provide; (3) informing him about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board observes the RO correctly issued both VCAA notice 
letters prior to the December 2004 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini, 18 Vet. App. at 120.  Thus, there is no 
timing error.   

However, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  In this case, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned concerning the 
claimed issues.   

Nevertheless, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in content of first 
element VCAA notice is presumed prejudicial, and the VA has 
the burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
lack of Dingess notice has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notices provided what was 
needed.

Specifically, the veteran submitted VA treatment records with 
a waiver, personal statements, and duplicate service records, 
showing actual knowledge of the evidence required to 
substantiate his claims at issue.  In addition, both VCAA 
notices provided by the VA are clear and pertinent to the 
veteran's contentions, such that a reasonable person could 
understand what was required to prove the claims.  Neither 
the veteran nor his representative indicated that any 
additional pertinent evidence remains outstanding.  Overall, 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006)     

As for the duty to assist, the RO has secured the veteran's 
service medical records (SMRs) including Army Reserve records 
and his relevant VA treatment records.  In addition, the RO 
had him undergo several VA examinations.  Absent competent 
evidence of current psychiatric, left hand, sinusitis, or 
diabetic retinopathy conditions, a remand for further VA 
examinations and/or opinions is not warranted.   38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran has not 
identified or authorized the release of any additional 
private medical records.  As noted above, there is no 
indication that any additional evidence remains outstanding.  
The Board is therefore satisfied that the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).
  
In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis and psychoses).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Analysis - Sinusitis

The veteran contends that he has experienced sinusitis since 
his 2nd period of active military service from January 2003 
to May 2004.  

SMRs during his initial period of military service from June 
1980 to June 1983 are negative for any diagnosis of 
sinusitis.  In November 2001, prior to his 2nd period of 
service, the veteran was treated for sinusitis that resolved.  
There was no further treatment for sinusitis prior to his 
second period of service.  Thus, there is no evidence of a 
preexisting chronic sinusitis condition prior to his second 
period of service, as his treatment for sinusitis appears to 
be acute and transitory in nature, resolving without residual 
disability.  As such, a detailed analysis on the basis of 
aggravation of a preexisting condition is not warranted for 
this particular issue.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).         

SMRs dated in June 2003 during his 2nd period of service note 
a recurrent left maxillary sinus infection, but no diagnosis 
of sinusitis is present.  

Beyond the above, several months after his 2nd period of 
service, the veteran underwent a VA sinus examination in 
September 2004.  The examiner noted a nasal septal deviation, 
but X-rays were negative for any indication of sinusitis.  
Likewise, a subsequent June 2005 VA examiner documented no 
sinus abnormalities.  VA treatment records dated 2004 to 2006 
are also negative for a current diagnosis of sinusitis.  
Thus, absent competent evidence of a current, chronic 
disability, service connection cannot be granted for 
sinusitis.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  

In making this determination, the Board emphasizes although 
the veteran is competent to state that he experiences sinus 
problems, he is not competent to diagnose himself with 
sinusitis, a condition requiring a medical diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for sinusitis.  38 
U.S.C.A. § 5107(b).  

Analysis - Acquired Psychiatric Disorder

The veteran contends that he suffers from a current 
psychiatric disorder that began during his 2nd period of 
active military service from January 2003 to May 2004.  

SMRs during his initial period of military service from June 
1980 to June 1983 are negative for any evidence of a 
psychiatric disorder.  SMRs from his second period of service 
show treatment for depression and anxiety in April and May 
2004.  A military psychiatrist in May 2004 diagnosed the 
veteran with major depressive disorder without psychotic 
features.  The veteran was placed on medication.  

However, post-service, an August 2004 VA mental health 
examiner recorded that the veteran was no longer on 
medication, and no longer exhibited  anxiety or depression.  
The veteran indicated that his previous mental health 
symptoms were no longer interfering with his daily 
activities.  Most importantly, upon a thorough and objective 
examination, the examiner concluded that the veteran's mental 
health was normal.  The examiner assessed that the veteran 
currently has no mental health disorder.  A subsequent June 
2005 VA examiner also did not note any psychological 
disorder.  Finally, VA treatment records dated from 2004 to 
2006 are negative for any complaint, treatment, or diagnosis 
of a mental health disorder.  Thus, absent competent evidence 
of a current disorder, service connection cannot be granted 
for any acquired psychiatric disorder.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.    

Overall, the evidence of record demonstrates that the 
veteran's depressive disorder during service was acute and 
transitory in nature, and resolved without residual 
disability.  

It follows that service connection is not in order.  There is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b). 

Analysis - Left Hand Neuropathy

SMRs during his initial period of military service from June 
1980 to June 1983 are negative for any complaints, treatment, 
or diagnosis concerning left hand numbness.  SMRs, including 
VA Medical Center (VAMC) records from his second period of 
service show treatment for left hand numbness, particularly 
of the fourth and fifth fingers in August through December of 
2003 and February 2004.  The veteran is already service-
connected for cervical arthritis and a bulging disc.   
Despite the veteran's subjective complaints, no specific 
diagnosis was rendered during service, although "possible" 
cervical radiculopathy and neuritis of the ulnar nerve were 
mentioned as possibilities.  

Nonetheless, post-service, the veteran underwent a VA 
peripheral nerve examination and testing in September 2004.  
The examiner recorded a normal sensory and motor examination 
of the left upper extremity.  Nerve conduction velocity (NCV) 
tests were also normal.  In addition, objective testing did 
not reveal carpal tunnel syndrome, despite the veteran's 
subjective complaints of numbness.  The Board must reiterate 
that the veteran is not competent to render a medical 
diagnosis for neuropathy or an ulnar or median nerve deficit, 
unless corroborated by a medical professional.  Jandreau, 492 
F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  
   
Therefore, absent competent evidence of a current disorder, 
service connection cannot be granted for neuropathy of the 
left hand.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  

Accordingly, although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Analysis - Diabetic Retinopathy

The veteran contends that he experiences diabetic retinopathy 
related to his Type II diabetes mellitus.  In this respect, 
the Board has considered a disability can also be service 
connected if it is proximately due to or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a), 
(b) (2007).   

SMRs during his initial period of military service from June 
1980 to June 1983 are negative for any complaints, treatment, 
or diagnosis of diabetic retinopathy.  In fact, the veteran 
was not diagnosed with underlying diabetes until many years 
later in 1999.  

SMRs during the veteran's second period of service January 
2003 to May 2004 show treatment for Type II diabetes 
mellitus, but are negative for any associated diabetic 
retinopathy.

Post-service, the report of a September 2004 VA eye examiner 
assessed no evidence of diabetic retinopathy.  In fact, the 
examiner only recorded a diagnosis of refractive error.  
Congenital or developmental defects, including refractive 
errors of the eyes, are not "diseases or injuries" within the 
meaning of applicable statutes and regulations.  38 C.F.R. §§ 
3.303(c), 4.9.  Further, the veteran has never asserted 
service connection for refractive error.  

Therefore, absent evidence of a current disability, service 
connection on both a direct or secondary basis cannot be 
granted for diabetic retinopathy.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Although the veteran is 
competent to report symptoms such as vision difficulties, he 
is not competent to render a specific diagnosis of diabetic 
retinopathy.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

As the preponderance of the evidence is against the claim for 
service connection for diabetic retinopathy, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis - Low Back Condition

The veteran contends that he injured his back in August 2003 
during service when he was loading supplies unto a truck.  
SMRs from both periods of service are negative for any 
complaint, treatment, or diagnosis of a low back condition, 
including as related to this incident.  

However, post-service, an October 2004 VA spine examiner 
documented degenerative joint disease of the lumbar spine at 
L5-S1 within one year after the veteran's May 2004 separation 
from his second period of service.  His flexion of the 
thoracolumbar spine was limited to 80 degrees, with some 
discomfort noted, indicative of a compensable rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).   

An October 2004 magnetic resonance imaging (MRI) report 
confirms the diagnosis of low back arthritis.  Subsequent VA 
treatment records from 2005 and 2006 document physical 
therapy for low back pain of three years duration.  Resolving 
doubt in the veteran's favor, the presumption of in-service 
incurrence for compensable low back arthritis within one year 
of discharge from service is for application.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The 
appeal is granted as to that issue.  The nature and extent of 
this disorder is not before the Board at this time.  


ORDER

Service connection for sinusitis is denied. 

Service connection for an acquired psychiatric disorder is 
denied.     

Service connection for left hand neuropathy is denied.     

Service connection for diabetic retinopathy is denied.     

Service connection for a low back condition is granted.       




REMAND

Before addressing the merits of the Type II diabetes mellitus 
claim, the Board finds that additional development of the 
evidence is required.

First, the RO (AMC) must send the veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise him 
that a downstream disability rating and an effective date 
will be assigned if his service connection claim is 
eventually granted.

Second, the veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current Type II diabetes mellitus.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

In this regard, for purposes of establishing service 
connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

VA treatment records from 2002 show treatment for Type II 
diabetes mellitus prior to the start of his second period of 
service in January 2003.  In addition, SMRs from his second 
period of service state that the veteran's diabetes mellitus 
existed prior service, dating the onset of the veteran's 
diabetes mellitus back to 1999.   Based on the above, 
although the diabetes mellitus was not specifically "noted" 
upon induction into his second period of service, the Board 
finds that medical evidence before and during service clearly 
and unmistakably demonstrates that the veteran had 
preexisting Type II diabetes mellitus prior to induction into 
his second period of military service in January 2003.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board now turns 
to the requirement that VA must show by clear and 
unmistakable evidence that the veteran's Type II diabetes 
mellitus was not aggravated by service. Id.   

Concerning this, there is conflicting medical evidence of 
record.  Specifically, a December 2003 DA Form 2173 
(Statement of Medical Examination and Duty Status) indicates 
the veteran's Type II diabetes mellitus existed prior to 
service and was aggravated by service due to lack of proper 
diet and exercise during training.  Service records so show 
that an oral hypoglycemic agent was added to the veteran's 
treatment regimen for this disorder during service.  In 
contrast, an April 2004 Physical Evaluation Board (PEB) 
report finds that although the veteran's Type II diabetes 
mellitus existed prior to service, it was not permanently 
aggravated by service.  Nonetheless, the PEB found that the 
veteran was not physically fit for service due to his 
diabetes mellitus.  

In any event, a VA examination and opinion are needed to 
determine whether his current Type II diabetes mellitus 
represents aggravation beyond natural progression of pre-
existing diabetes mellitus that was present before his second 
period of service.

Accordingly, this issue is REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him that a downstream disability rating 
and an effective date will be assigned 
if his service connection claim is 
eventually granted.

2.	Then arrange for the veteran to undergo 
a VA examination to determine the 
nature and etiology of his Type II 
diabetes mellitus.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences 
for his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file, including a complete copy 
of this remand, must be made available 
for review of his pertinent medical 
history - including, in particular, 
the records of the treatment in 
question.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked 
to provide an opinion responding to the 
following questions:

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) that the veteran's 
pre-existing Type II diabetes 
mellitus permanently increased 
in severity during his second 
period of military service from 
January 2003 to May 2004? 

(B)	If there was a measurable 
increase in severity for his 
Type II diabetes mellitus 
during his second period of 
service, is it also at least 
as likely as not (50 percent 
or more probable) this 
permanent increase in 
severity was due to the 
natural progression of the 
disability?  

(C)	In making this determination, 
the examiner should comment 
on the contrasting medical 
opinions of the December 2003 
Statement of Medical 
Examination and Duty Status 
and April 2004 Physical 
Evaluation Board report 
contained in the SMRs.  
     
     The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	If this claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


